Case: 1:20-cr-00447 Document #: 22-1 Filed: 01/19/21 Page 1 of 1 PagelD #:50
Mazda6 8CD1-EA-11C Edition] Pagel2
Wednesday, April 6 2011 11:3 AM

Your Vehicle at a Glance

Exterior Overview

 

 

 

Ch) Drank Nala: apace Awe ae RR ARAN page 3-36
AS Da ed ren fy ees ss sa sae aie alae a Se is page 3-35
(J) Outside MirvOr 20... eeeeecseseseeeseseseeeseseeeseseeneeseesseseeseseseeeeesceeeeseeeeeseeeeeaseaeeeeaees page 3-61
Cy TST OS  cssreacacusesestarzcavssepactacanscatatesassedbrsiatacasesestacrsa teestecabseucdeata veswesesbasetesiazecaeseas page 8-31
S Dinkt bale susencsee cata 2cRecaniRen set REnesneRMaanaRenwibed page 8-38
1-6 The equipment and installation position varices by vehicle

Form No.8CD1-EA-11C
